       Case 4:19-cr-06063-SMJ      ECF No. 44    filed 11/18/19   PageID.113 Page 1 of 1




1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
2                                                                   EASTERN DISTRICT OF WASHINGTON



3                                                                    Nov 18, 2019
                                                                         SEAN F. MCAVOY, CLERK

4                          UNITED STATES DISTRICT COURT

5                        EASTERN DISTRICT OF WASHINGTON

6    UNITED STATES OF AMERICA,                        No. 4:19-CR-06063-SMJ-1

7                         Plaintiff,                  ORDER GRANTING MOTION TO
                                                      EXPEDITE AND MOTION TO
8    vs.                                              CONTINUE DETENTION
                                                      HEARING
9    MONICA PESINA,
                                                      ECF Nos. 42, 43
10                        Defendant.

11         Before the Court are Defendant’s Motion to Expedite (ECF No. 43) and Motion

12   to Continue Detention Hearing (ECF No. 42). For the reasons set forth in the motion;

13         IT IS HEREBY ORDERED:

14      1. The Motion to Expedite (ECF No. 43) is GRANTED.

15      2. The Motion to Continue Detention Hearing (ECF No. 42) is GRANTED.

16      3. A detention hearing is set before Judge Dimke, appearing by video, in

17         Richland, WA on Friday, November 22, 2019, at 12:00 PM.

18      DATED November 18, 2019.

19                                s/Mary K. Dimke
                                  MARY K. DIMKE
20                       UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
